Citation Nr: 1706507	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected residuals of left ankle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1961 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
 
In an October 2013 decision, the Board denied the issue on appeal.  In a May 2014 Joint Motion for Remand (JMR), the Court of Appeals for Veterans Claims (Court) remanded the issue.  In a March 2015 decision, the Board denied the issue on appeal again, and, in an April 2016 JMR, the Court remanded the issue again.  In June 2016, the Board remanded this matter for further development in compliance with the most recent JMR.

In January 2015, the Veteran stated that he wanted the claim closed.  It, however, was unclear in this statement whether the Veteran wanted to withdraw his appeal.  Therefore, the Veteran's claim remains on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence does not establish that his bilateral pes planus, which existed prior to service, permanently increased in severity during his military service.

2.  The evidence does not establish that the Veteran's bilateral pes planus was aggravated by his service connected left ankle disability. 




CONCLUSION OF LAW

The Veteran's pre-existing bilateral pes planus was not aggravated by his military service or a service connected disability.  38 U.S.C.A. §§ 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board notes that the Court has previously remanded this matter multiple times in order to provide the Veteran with additional VA examinations, concluding that the examinations were inadequate.  To address this concern, the Board remanded the Veteran's claim in June 2016.  The opinion that was obtained fully addressed the presented questions and provides the information necessary to decide the Veteran's appeal.  As such, the Board finds it to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the most recent examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Pes Planus

At issue is whether the Veteran is entitled to service connection for pes planus.  The weight of the evidence indicates that the Veteran's pes planus is not related to a period of service.  

A Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Under VA regulations a Veteran is presumed to be in sound condition when he entered into military service, except for defects, injuries, or condition noted on the entrance examination.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304. 

Both the Veteran's pre-induction examination in April 1960 and his entrance examination in November 1961 noted "2º pes planus." Accordingly, the Board finds this condition was noted on the Veteran's examination report at entrance to military service and was therefore pre-existing under 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304 (b).  Accordingly, the presumption of soundness does not attach.

As his foot condition pre-existed service, the Veteran cannot bring a claim for service connection for incurrence of a bilateral foot condition, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). When 38 U.S.C.A. § 1153  applies, the burden falls on the Veteran to establish aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238   (2012).

Service connection may also be granted on a secondary basis when a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310 (a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

The Board will now discuss whether the Veteran has met the burden of showing aggravation of his pre-existing pes planus during his military service.  For the following reasons, the Board concludes that he has not met such an evidentiary burden.

Service treatment records do not establish that the Veteran sought any treatment for, or made any other complaint of, foot pain during his military service.  In his July 1963 discharge report of medical history the Veteran reported experiencing "foot trouble" during service, but the medical officer found that his pes planus was "mild" in nature following the physical examination at separation. 

As a lay person the Veteran is competent to report what comes to him through his senses, including increased pain in his feet.  Layno v. Brown, 6 Vet. App. 465   (1994).  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Here, the Veteran has on occasion reported that his arches dropped or worsened and that his foot pain increased during his military service, which would tend to suggest his pre-existing foot condition was permanently aggravated during his military service.  However, he has not provided any meaningful detail as to how they worsened.  Moreover, the Veteran has been noted on several occasions to have memory difficulties (October 2010 VA treatment record), and his private doctor even noted in May 2010 that the Veteran was a "very poor historian."  The Board raises this point not to impugn the Veteran's integrity or to question the sincerity of his accounts, but to shed light on the fact that the Veteran is attempting to relate changes in his foot which allegedly occurred more than three decades earlier and which is contradicted by the service treatment records.  The lack of detail and the Veteran's memory problems diminish the probative value of his statements and render them insufficient to establish actual worsening of his pes planus during service.

Further underscoring the conclusion that the Veteran's pes planus did not increase in severity is the contemporaneous medical evidence, which as noted also fails to describe any increase in severity during service.  Specifically, the Veteran's pes planus was found to be mild on his separation physical, which would be no worse than the second degree pes planus that was noted at enlistment.  The Veteran also did not seek any treatment for pes planus during service, despite seeking medical treatment for other lower extremity injuries. 

The Veteran is also not shown to have sought any treatment for his pes planus for several decades after service.  The earliest post-service treatment records relating to the Veteran's foot condition of record are from October 1999, more than three decades after separation.  At this time, the Veteran was diagnosed with flat foot in his left foot and fitted for an arch support. 

In December 2011, the Veteran underwent a VA examination.  The examiner noted the Veteran had been diagnosed with pes planus in 1958, several years before he entered military service.  The examiner noted the Veteran reported marching and walking during military service in shoes that did not fit correctly, but otherwise did not incur any specific injury to his feet in military service.  The examiner noted the Veteran had marked deformity and marked pronation of his left foot, while both feet had decreased longitudinal arch height on weight-bearing.  Having reviewed the evidence of record, and examined the Veteran, the examiner opined that the Veteran's bilateral pes planus "clearly and unmistakably existed prior to service" and was "less likely than not aggravated beyond its natural progression by the duties he performed" during service.  The examiner explained the Veteran had bilateral pes planus "prior, during and after service" and the examiner was "unable to find evidence to support the claim of aggravation of pes planus in service."  As such, this report provides additional evidence against the conclusion that the Veteran's pre-existing pes planus increased in severity during service.

As noted, the evidence generated contemporaneously with the Veteran's service does not show any increase in severity of his pes planus, which the Board finds highly probative evidence to rebut the Veteran's contention voiced many years later that his pes planus worsened during service.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  The Veteran's feet were clearly examined at separation, but the medical officer found the pes planus to be mild. The opinion by the medical professional also weighs against the Veteran's claim.

Therefore, the Board finds the evidence of record does not establish the Veteran's foot condition increased in severity during his military service and therefore the Veteran has not met his burden to establish worsening and the presumption of aggravation does not apply. 

It is true that the Veteran did mark "foot problems" on his medical history survey completed in conjunction with his separation physical, but this alone does not establish any worsening, as it merely indicates the presence of the disability, which is not in doubt as the condition was noted at enlistment.

As such, service connection is not warranted based on aggravation of the Veteran's pre-existing pes planus during service.  Of note, the Board reached this conclusion previously, in the decision that has since been vacated, but the JMR voiced no disagreement with this conclusion and the Veteran has not advanced additional evidence since that Board decision to suggest that his pre-existing pes planus was aggravated during his military service.  Of note, this information was again provided by the 2015 Board decision that was vacated, but again the April 2016 JMR did not take issue with this conclusion. Therefore, service connection based on aggravation of the Veteran's pes planus during service is denied.

The theory of entitlement which was the subject of the initial JMR, was the suggestion that Veteran's pes planus was aggravated by his service connected left ankle disability.

In 2008 the Veteran sought treatment for bilateral foot pain on several occasions. His pes planus was noted to be worse and he was given prosthetics and shoe inserts.  In September 2009 a VA physician noted the Veteran had "collapse of the arch" in his left foot which caused his left leg to be shorter than his right.  By May 2010 his left foot was noted to be "severely pronated."  In October of that year the Veteran was noted to have "marked flattening" of both feet.  Accordingly the medical evidence from 2008 through 2010 reflects the Veteran's bilateral pes planus condition worsened during that time until his condition became "marked" and "severe."  However this medical evidence does not include any opinion as to the cause of this worsening of his foot condition.

In March 2010, the Veteran's private physician, Dr. S.G., submitted a letter in which she opined that the Veteran's left ankle fracture during military service led to a "significant worsening" of his pes planus which over time caused "significant ankle rotational deformity."  This letter provides some evidence in support of the Veteran's claim.  However, the private physician did not provide any explanation as to how the Veteran's left ankle fracture led to a worsening of his pes planus, which limits the probative value of her opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  It is also unclear whether the physician was aware of the Veteran's medical history, which is potentially relevant to understanding the type of ankle disability he had.  It is also noted that while the physician was general in her suggestion of worsening, the fact remains that she did not actually identify any particular time frame in which this alleged possible worsening occurred. 

Of note, the JMR offered no additional evidence in support of the Veteran's contention, and while it was noted that the Veteran was free to provide any additional evidence, none was received.

In September 2010, the Veteran was provided with a VA examination to evaluate the nature and severity of his foot condition.  The examiner noted that the Veteran's bilateral foot pains had begun began many years earlier, and estimated that the Veteran had "moderately severe" bilateral pes planus, which he observed was worse on his left side, and was treated with shoe inserts and a lift.  In October 2010, a VA orthopedist observed that the Veteran's pes planus was noted before he entered military service, and then opined that "the fact that his pes planus deformity has progressed at this point in his life is more than likely a result of the natural progression of posterior tibial tendon dysfunction," which the examiner explained was the "leading cause" of pes planus.  The examiner opined that the Veteran's pes planus was not due to or aggravated by his service-connected left ankle fracture, providing probative evidence against the Veteran's claim.

The 2014 JMR found this opinion to be inadequate, suggesting that the examiner had not adequately explained why the residuals of the left ankle fracture did not aggravate the Veteran's pes planus when his private physician explained in a March 2010 letter that his ankle injury caused several secondary issues including "significant ankle rotational deformity in addition to pronation deformity."

In response to the JMR, another medical opinion was obtained in October 2014. The examiner reviewed the claims file and the Veteran's relevant medical history and contentions.  The practitioner indicated that the Veteran has had bad pes planus for many years; however, x-rays of the left ankle continue to be unremarkable. The examiner concluded that having reviewed all of the evidence, he was unable to find evidence that the Veteran's bilateral pes planus to be truly aggravated beyond the natural progression by his service-connected left ankle fracture.  The examiner noted that the Veteran was examined by a VA orthopedist in October 2010 who provided a clear basis for his opinion that the Veteran's pes planus was not aggravated by the service-connected left ankle disability.  As noted, the October 2010 examiner found that the pes planus deformity had progressed as a result of the natural progression of a posterior tibial tendon dysfunction.  The examiner concluded that the October 2010 examination by an orthopedist supersedes the findings of the Veteran's private physician.  

A second JMR found this opinion to be inadequate as well, suggesting that the examiner incorrectly relied on a previous examiner's findings.  While the Board disagreed with the conclusion of the JMR, the Board nevertheless remanded the claim in an effort to obtain a medical opinion of record that passed muster with the parties to the JMR.  

The Veteran was provided an additional VA examination in June 2016.  The examiner opined that it was less likely than not that the Veteran's diagnosed bilateral pes planus was aggravated beyond natural progression by his service connected left ankle fracture.  The examiner noted that multiple treatment records and examinations indicates that the Veteran's pes planus shows equal changes in both feet, and that X-rays from 2010, 2011, and 2015 indicate that the Veteran's pes planus was equal in both feet.  The examiner noted that the Veteran's manifested a number of other medical and orthopedic cormorbities along with degenerative changes in many other areas consistent with age related change.  The examiner concluded that, if the left ankle was truly responsible for a hastened progression of bilateral pes planus, then unequal changes, between the two feet, would be born out overtime and not during an isolated visit in 2010, as stated by the private examiner. The examiner added that what also contradicts her findings is the reporting of
events/findings/explanations by VA's orthopedic surgeons and clinical specialists he has seen at the Omaha and Lincoln VA facilities, and these include both feet. One would imagine that more severe, unequal changes would be present due to his claimed flat feet being caused by a 'minimal left distal fibular fracture'... they are not.  Therefore,  the examiner stated that he was of the opinion that these well
founded explanations are the rationale and basis and reasoning for not supporting aggravation of the flat feet by the SC left ankle fracture.  

The examiner disagreed with Dr. Goodrich's letter from 2010, explaining that he felt that a number of very valid orthopedic and podiatric specialty visits after that timeframe support previously mentioned comments that there was no true aggravation of the pes planus by the SC left ankle. The providers offered their rationales and reasoning concerning the lack of true aggravation.  Hence, this would support adequate findings and comments, which he reiterated in the 2014 medical opinion.   The examiner noted that he also provided additional clinical information obtained from numerous CPRS entries over the last number of years, which provide clear rationales as to why there is no true aggravation beyond
natural progression.   He suggested that comments from a number of orthopedic surgeons and podiatrists would certainly provide more weight to rationales and reasoning, rather than from the primary care provider, as the orthopedists and podiatrists were offering their mechanical skills and medical expertise, which further supports their rationales and comments.

Concerning the significance of x-rays being reported to show a greater pes
planus deformity in the left foot (as the same side as the left ankle
fracture), the examiner stated that he was forced to rely on a number of x-rays of both feet and the ankles over time, based on x-rays, which all say the
same thing...equal and bilateral pes planus, and a minimal deformity of the
distal fibula on the left.  Three separate sets of x-rays (2010, 2011, and
2015) all show the same finding... bilateral pes planus.  The examiner emphasized that the x-rays DO NOT show one foot being worse than another. Therefore, to summarize, he did not find any significance to the reported x-rays indicating more pes planus on the left, as three separate x-ray findings over the years show equal changes.  This would be the rationale for the comments above.

This evidence is strengthened by the examiner's knowledge of the Veteran's medical history, including his treatment in service.  As discussed, the examiner provided a full rationale for his opinions, including providing an explanation for the most likely medical cause of the Veteran's worsening pes planus and noting that the Veteran's left ankle x-rays have been unremarkable.  This fact is particularly relevant as the private doctor gave no explanation of why/how, if the ankle was normal on x-ray, it would have permanently worsened the Veteran's pes planus.  As such, the 2016 VA opinion is found to be the most probative evidence of record.

The Veteran submitted a medical opinion from another private physician, Dr. D.W., in June 2016.  Dr. D.W. noted that the Veteran sustained a distal fibula fracture of his left ankle that was treated non-operatively and healed up very well.  Dr. D.W. noted that the Veteran had developed increased left ankle pain which Dr. D.W. opined was due to the fact that the Veteran had developed moderate arthritis of the ankle.  Finally, Dr. D.W. concluded that the Veteran developed degenerative pes planus of the left foot; had posterior tibial tendon dysfunction; and walked with his toes abducted about 60 degrees.  However, this opinion does not appear to provide any explanation of how the Veteran's service connected left ankle disability aggravated his pes planus, and it does not explain how, if such aggravation were occurring, why the Veteran's pes planus of the right foot also existed.

As discussed above, the record does include multiple medical opinions from the Veteran's private physicians opining his left ankle fracture resulted in a worsening of his bilateral foot condition.  However, the probative value of these letters are limited as the private physicians writing them did not provide rationale for their opinions nor any reference to the time frame for the worsening or the history of the disability.  Accordingly the Board finds that the well-reasoned negative nexus opinion that was provided by the 2016 VA examiner, clearly outweighs the limited probative value of the private physicians' letters.  

At this juncture, the Board would like to point out that VA has provided numerous examinations in an effort to assist the Veteran in supporting his theory of entitlement.  While the initial opinions were found to be inadequate for rating purposes, the Board remanded the Veteran's claim on multiple occasions in order to ensure that the medical opinion of record upon which this decision was based provided a fully explained rationale for the conclusions that were reached.

Moreover, the private opinions do not address when or how the ankle aggravated the pes planus.  As such, the 2016 VA opinion explained in exacting detail why it was not felt that the Veteran's left foot pes planus was aggravated by his left ankle disability is found to be more probative than either the unsupported private opinion, or the additional private medical evidence.  As such, greater weight is afforded to the 2016 VA opinion.

While the Veteran clearly believes that his service connected ankle disability aggravated his left foot pes planus, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a disorder such as pes planus.  See Layno v. Brown, 6 Vet. App. 465   (1994); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007). 

Therefore, the Board concludes that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's pes planus was aggravated beyond its normal progression by his service connected left ankle disability.  As such, the Veteran's claim for service connection is denied.


ORDER

Service connection for bilateral pes planus is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


